COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-14-00589-CV
Style:                              Rosemary Thompson and Timothy E. Thompson
                                    v. HSBC Bank USA, National Association, as Trustee for Ace Securities Corp. Home
                                    Equity Loan Trust Series 2004-HE3 Asset-Backed-Pass-Through Certificates
Date motion filed:                  September 29, 2014
Type of motion:                     “Motion on Substitute Trustee of Sale Home Equity Posting Admissible as Key Evidence”
Party filing motion:                Appellants
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Terry Jennings
                         

Panel consists of        ____________________________________________


Date: November 25, 2014